 1
 2
 3
                                                              JS-6
 4
 5
 6
 7
 8
 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   GEORGE AVALOS, an individual,       Case No.: 8:18-cv-01742-JLS-DFM

13   Plaintiff,
14                                        ORDER DISMISSAL WITH
     v.                                   PREJUDICE
15
16   ARBY’S #0215, a business of
     unknown form; PETER CHAMIE,
17   an individual and trustee of the
18   PETER CHAMIE TRUST; DENISE
     CHAMIE, an individual and trustee
19   of the DENISE CHAMIE TRUST;
20   and DOES 1-10, inclusive,

21                 Defendants.
22
23
24
25
26
27
28
                                    ORDER
                           DISMISSAL WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the entire action
 2   with Prejudice filed by Plaintiff George Avalos (“Plaintiff”) and Smart
 3   Management & Co, Inc, Peter Chamie And Denise Chamie (“Defendants”), the
 4   Court hereby enters a dismissal with prejudice of Plaintiff’s Complaint in the
 5   above-entitled action, in its entirety. Each party shall bear his or its own costs and
 6   attorneys’ fees.
 7         IT IS SO ORDERED.
 8
     DATED: 1/31/19
 9
                                             JOSEPHINE L. STATON
10
                                      UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          1
                                        ORDER
                               DISMISSAL WITH PREJUDICE
